DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
For claim 18, although the claim recites “memory means”, it is not recited with functional language and is therefore not interpreted under 35 U.S.C. §112(f). 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Particularly, 
From claim 18: “means to prepare the data storage device to enter a low power state...” is interpreted as including the structure of a memory device controller [0007] performing the algorithm of preparing the storage device to enter the low power state, which may include any of: flushing cache contents, copying the content of all required memories and/or registers to always-on memories, completing all background operations, or placing the DRAM 148 in refresh mode [0032] after determining that a recommended idle time threshold has been reached, determining a confidence level for entering the lower power state is greater than or equal to a calculated confidence threshold.
From claim 18: “means to estimate a confidence of predicting...” is interpreted as including the structure of a memory device controller [0055-0056], which calculates a scalar confidence level, by performing the algorithm of: performing any of: a calculation of a similarity measurement between current indications, including host-signals and previous timeouts pattern, typical values for the idle time threshold, or a determination of the results of using machine learning models, such as logistic regression, linear-SVM, and the like [0034] or calculation of a scalar value to estimate the level of the idle time threshold [0033] [0052].
From claim 18: “means to enter the low power state...” by “performing remaining low power state transition processes not performed during the means to prepare” is interpreted as including the structure of a memory device controller [0055-0056]. However, an algorithm for performing the claimed function of “performing remaining low power state transition processes not performed during the means to prepare” could not be found. Instead, the closest related disclosure in [0032] indicates a number of operations that may be performed by a preparation unit so that the storage device is prepared to enter the low power state before the host device sends the low power state transition request. However, the disclosure does not indicate that any of these operations are required to enter the low power state, such that not performing them would result in the operations “remaining”. In fact, the specification does not mention the word “remaining” or the performance of a low power state transition process after the reception of the low power state transition command. Instead, the specification indicates that entering the low power mode is performed “immediately” (422) [Fig. 4], which does not leave time for the performance of other “low power state transition processes not performed during preparing”. Accordingly, Applicant has not disclosed an algorithm for “performing remaining low power state transition processes not performed during the means to prepare”.  

Claim Objections
Claims 2-4, 6-8 and 9-11 are objected to because of the following informalities: 
Claim 2 recites, “wherein the preparing comprises flushing all cached data to the non-volatile memory device”, which as best understood by the Examiner, should be amended to recite, “wherein the one or more low power state transition processes performed prior to receiving the command to enter the low power state comprise[[s]] flushing all cached data to the non-volatile memory device”.
Claim 3 recites, “wherein the preparing comprises copying required content from at least one of a required memory and a register to the non-volatile memory device”, which as best understood by the Examiner, should be amended to recite, “wherein the one or more low power state transition processes performed prior to receiving the command to enter the low power state comprise[[s]] copying required content from at least one of a required memory and a register to the non-volatile memory device”.
Claim 4 recites, “wherein the preparing comprises completing all background operations”, which as best understood by the Examiner, should be amended to recite, “wherein the one or more low power state transition processes performed prior to receiving the command to enter the low power state comprise[[s]] completing all background operations”.
Claim 6 recites, “the predicting comprises”, which as best understood by the Examiner, should be amended to recite, “the predicting further comprising”. 
Claim 9 recites, “analyzing a history of previous idle timeouts”, which as best understood by the Examiner, should be amended to recite, “analyzing [[a]] the history of previous idle timeouts”. 
Claim 10 recites, “wherein an additional host signal comprises”, which as best understood by the Examiner, should be amended to recite, “wherein [[an]] the additional host signals comprise[[s]]”.
Claims 7-8 and 11 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18: 
Claim 18 recites, “wherein entering the lower power state comprises performing remaining low power state transition processes not performed during the means to prepare”. However, it is unclear how anything could be performed “during the means to prepare” because “the means to prepare” is a structure and accordingly does not connotate any temporal interval that something could be performing during. For example, it is unclear what temporal qualities are required by a hypothetical limitation of performing operations “during a processor configured to execute instructions for performing the functions comprising...”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 18 also recites, “means to enter the low power state” by “performing remaining low power state transition processes not performed during the means to prepare” which was interpreted according to the interpretation scheme in 35 U.S.C. §112(f) as seen in the claim interpretation scheme above. The Examiner therefore searched the specification for a corresponding structure, material, or act clearly linked to the claimed function to satisfy the definiteness requirement under 35 U.S.C. §112(b). However, no structure, material, or act was found as the corresponding algorithm for performing the claimed function was not disclosed [MPEP 2181(II)(B)]. As a result, the scope of the claim cannot be determined and the claim is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. §112(b) [See MPEP 2181(III)(¶1-2) and MPEP 2163.03(VI)]. 
Regarding claims 19-20: 
Claims 19-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1: 
Claim 1 recites, “enter the low power state, wherein entering the low power state comprises performing remaining low power state transition processes not performed during the preparing”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Instead, the closest related disclosure in [0032] indicates a number of operations that may be performed by a preparation unit so that the storage device is prepared to enter the low power state before the host device sends the low power state transition request. However, the disclosure does not indicate that any of these operations are required to enter the low power state, such that not performing them would result in the operations “remaining”. In fact, the specification does not mention the word “remaining” or the performance of a single low power state transition process performed after the reception of the low power state transition command. Instead, the specification indicates that entering the low power mode is performed “immediately” (422) [Fig. 4], which does not leave time for the performance of other “low power state transition processes not performed during preparing”. Finally, the last sentence of [0032] implies that latency is improved because there are no remaining operations to perform before entering the low power state because low power state transition processes are completed in advance to receiving the low power state transition request so that they do not need to be completed after [0032]. Accordingly, the limitation is regarded as new matter.
Regarding claim 13: 
Claim 13 recites, “enter the low power state, wherein entering the low power state comprises performing remaining low power state transition processes not performed during the triggering the early transition to the low power state”, which is rejected for reciting new matter for reasons analogous to those indicated for claim 1.
Regarding claim 18: 
Claim 18 recites, “wherein entering the low power state comprises performing remaining low power state transition processes not performed during the means to prepare”, which is rejected for reciting new matter for reasons analogous to those indicated for claim 1. Additionally, claim 18 is rejected because the identified claim limitation is found to be indefinite for failing to disclose sufficient corresponding structure (including an algorithm [MPEP 2181(II)(B)] in the specification that performs the claimed function, and therefore also lacks written description under 35 U.S.C. §112(a) because an indefinite, unbounded functional claim limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention [See MPEP 2181(II)(B)(¶16) and MPEP 2163.03(VI)]. 
Regarding claims 2-12, 14-17 and 19-20: 
Claims 2-12, 14-17 and 19-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-20 claim a machine. 
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental step of predicting when a host device will send a command to enter a low power state. The broadest reasonable interpretation of the limitation in light of the specification includes determining that a threshold amount of time has expired [0030] [0032] (“when the timer 150 reaches the idle time threshold, the controller 108 may acknowledge an idle timeout and initiate a low power entrance preparation operation”) [0052] (“idle timeout prediction operation”) [0055] and a calculated confidence level is a above a threshold [0033-0035]. The claim further requires calculating a recommended idle time threshold and calculated confidence threshold, which further recites an abstract idea of a mathematical calculation, mathematical concepts, and mental steps [0044]. For example, “calculating a calculated confidence threshold” may be performed by “analyzing a history of previous idle timeouts and correlating the previous idle timeouts to additional host signals”, which is a step that may be performed mentally (i.e. identifying a pattern between idle timeouts times and host signal reception times). Furthermore, calculating the recommended idle time threshold of time only implicates an additional mental step (i.e. determine the time from a history of idle timeouts [0051] (i.e. a person could use their judgement to determine an idle time threshold from a history of idle timeouts at 4, 5 and 6 seconds) (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2])). Insofar as “calculating a calculated confidence threshold” and “calculating a recommended idle time threshold” actually requires the performance of mathematical functions, the limitation would only be regarded as reciting a mathematical calculation and therefore would still recite an abstract idea. Furthermore, “calculating a calculated confidence threshold” and “calculating a recommended idle time” at a minimum, recite mathematical concepts as they implicate mathematical relationships between the history of previous idle time timeouts and the idle time and threshold. Therefore, in this interpretation, the claim only further recites an additional abstract idea (i.e. a mathematical calculation [MPEP 2106.04(a)(2)(I)(C)], mathematical relationship [MPEP 2106.04(a)(2)(A)] or a mental process [MPEP 2106.04(a)(2)(III)]), which does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Also, the claim recites an additional abstract idea when it recites, “based on reaching the recommended idle time threshold” because the broadest reasonable interpretation of the limitation includes determining that an idle time threshold has been reached (i.e. which may be performed mentally) (i.e. 5 seconds has elapsed) and therefore recites a mental process. Finally, the claim recites another abstract idea by reciting “determining that a confidence level for entering the low power state is greater than or equal to the calculated confidence threshold” as the claim only requires comparing a value to a threshold value, which may be performed mentally, and therefore recites an abstract idea by reciting a mental process. Accordingly, claim 1 recites an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional elements, “prepare the data storage device to enter the low power state, wherein the preparing comprises performing one or more power state transition processes prior to receiving the command to enter the low power state” and “enter the low power state, wherein entering the low power state comprises performing low power state transition processes not performed during the preparing”. However, these limitations only recite the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Although the claim says that the preparing is one or more low power state transition processes are performed prior to receiving the command to enter the low power state, this language does not cure the failure of the claim to recite any details as to how the solution is accomplished because it does not provide a mechanism for accomplishing the result as it provides no details for how the preparation is performed, and merely recites a truism as it is impossible to imagine a step of “preparing to enter the low power state” that did not perform at least one process that prepared the storage device to enter the low power state. Furthermore, the broadest reasonable interpretation of entering the low power state by performing remaining processes not performed during the preparing is not any further limiting than requiring that the low power state is entered as the one or more processes performed during the preparing are not claimed as being required for performance before entering the low power state. Accordingly, there may not be any processes remaining that have not been performed and the limitation would only require entering the low power state. Furthermore, the claims do not indicate any specific steps that are taken, other than merely applying the abstract idea of performing a process to prepare a storage device for a low power state, and have the storage device enter the low power state. Accordingly, the claims are a result-oriented solution and fail to recite details as to how the controller performs the preparations and entering the low power mode, which is equivalent to the words “apply it”. 
The claim also recites the additional element, “receive the command to enter the low power state after the predicting and preparing”. However, this recitation merely adds insignificant extra-solution activity to the judicial exception as it recites mere data gathering (i.e. receiving a host command, which is data) [MPEP 2106.05(g)]. Furthermore, generically linking the use of a judicial exception to a particular technological environment does not integrate the judicial exception into a practical application [MPEP § 2106.05(h)]. In this particular case, receiving a command to enter a low power state after performing the abstract idea (i.e. predicting and preparing) generically links the technological environment to an NVMe memory device compatible with the NVMe standard as admitted in [0003-0005] of Applicant’s disclosure: “NVMe client storage devices support two mechanisms, autonomous power state transitions (APST) and explicit power change requests issued by the host device, for host device directed power management.... The explicit power change requests issued by the host device mechanism includes a designated low power state transition command (i.e., Set Feature command) that is sent by the host device. The host device sends a power transition request to the device and requests a specific power state, based on a power state descriptor table provided by the data storage device.” Accordingly, the additional limitation does not integrate the claims into a practical application.
The claim also recites the additional elements, “a non-volatile memory device” and a “controller coupled to the memory device”. However, these elements are recited at a high level of generality (i.e. as a memory device for storing data and a controller for performing computer functions of predicting (i.e. the generic computer function of implementing a timer) and generically “preparing”  a storage device (i.e. i.e. including the generic computer function of storing data to the memory)) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process and mathematical concepts with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional step of receiving a command is insignificant extra solution activity because it amounts to receiving data and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). See MPEP § 2106.05(d)(II). Additionally, receiving the command to enter the low power state only generically links the judicial exception to a particular technological environment (storage devices and particularly those compliant with the NVMe standard) because receiving commands to enter a low power state are linked to NVMe storage devices in the background of the specification [0003-0005]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible. 
Regarding claim 4: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “wherein the preparing comprises completing all background operations”. However, this additional limitation does not amount to significantly more than the judicial exception with the mere instructions to apply it. The claims only generically recite the application of the judicial exception as completing all background operations provides no description or mechanism for accomplishing the effect or result of preparing. For example, there is no description in the specification of what the background operations may be, and no further limitations in the claims defining them. Instead, it merely states that the abstract idea should be applied to achieve a desired result. Additionally, the claims do not require that any background operations are actually being performed. Accordingly, the limitation may not actually require that any positive steps are taking if there are not any background operations being performed. For this reason, the additional limitation is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). See MPEP § 2106.05(f)(I) and (III).
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 1 and the additional limitation in claim 4. The additional limitation from claim 4 does not amount to significantly more because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 4 is not patent eligible. 
Regarding claim 6: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Additionally, claim recites another abstract idea when the claim recites, “wherein the predicting comprises: determining that the data storage device is not busy with input/output commands” as this recitation includes a mental step where, for example, one could mentally determine that a data storage device is not busy with input/output commands based on looking at an activity indicator (observation), a command trace (observation), or by determining that no activity has been performed which would cause input/output to a data storage device (judgment). The addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “activating a timer”. However, this additional limitation only functions to provide mere instructions to apply the exception. As the abstract idea includes mentally determining whether a threshold amount of time has elapsed, the use of a timer only generically invokes a computer or other machinery merely as a tool to perform an existing process (i.e. determining if a threshold amount of time has passed (for example, mentally counting to 30 vs. using a stopwatch to count to 30)). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). See MPEP 2106.05(f).
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 1 and the additional limitation in claim 6. Additionally, “activate a timer” only invokes a computer or other machinery merely as a tool to perform an existing process. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 6 is not patent eligible. 
Regarding claim 7: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Additionally, the claim recites another abstract idea when the claim recites, “wherein the predicting further comprises: calculating whether the timer has a value that is greater than the calculated confidence threshold” as this recitation includes a mental step where, for example, one could mentally determine (i.e. via comparison – (observation and judgement)) that a timer has a value greater than a threshold value (calculated confidence threshold) – the Examiner notes that the actual calculation of the confidence threshold is not positively recited by the claim and therefore not required by the claimed invention. Additionally/alternatively – the calculating step may also invoke the abstract idea of a mathematical calculation. However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim only recites an additional abstract idea, which does not render the abstract idea non-abstract.
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1 and 6. The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional abstract idea in claim 7 does not render the abstract idea from claim 6 non-abstract. For these reasons, claim 7 is not patent eligible. 
Regarding claim 8: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claims 1 and 7. Claim 8 additionally recites another abstract idea when the claim recites, “recalculate the calculated confidence threshold after receiving the command to enter the low power state” as this recitation includes the abstract idea of a mathematical calculation. However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites that the recalculation is performed by the controller. However, the controller is recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the exception using generic computer components. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP §2106.05(f). 
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1 and the additional limitations in claims 6, 7 and 8. The additional recitations in claim 8 result in mere instructions to apply an exception using generic computer components and cannot provide an inventive concept. See MPEP § 2106.05(f). The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional abstract idea in claim 8 does not render the abstract idea from claim 7 non-abstract. For these reasons, claim 8 is not patent eligible.  
Regarding claim 9: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. Claim 9 additionally recites another abstract idea when the claim recites, “wherein the calculated confidence threshold is calculated by analyzing a history of previous idle timeouts and correlating the previous idle timeouts to additional host signals” as this recitation includes the mathematical concept of calculating and invokes mathematical relationships. However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim only recites an additional abstract idea, which does not render the abstract idea non-abstract.
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 1. The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional abstract idea in claim 9 does not render the abstract idea from claim 1 non-abstract. For these reasons, claim 9 is not patent eligible. 
Regarding claim 10: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 1. 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of “wherein the additional host signal comprises non-operational power state permissive mode enable”. However, this additional element only recites insignificant extra-solution activity as it amounts to a selection of a particular data source or type of data to be manipulated in the performance of the abstract idea and necessary mere data gathering for performance of the abstract idea. Furthermore, the limitation functions to restrict the technological environment to NVMe storage devices, as the Non-Operational Power State Permissive Mode is a mode of NVMe storage devices, selectable by the host, as seen in the NVM Express Revision 1.4 Standard in [Fig. 247, pg. 175], [Fig. 304, pg. 222], [§8.4.1, pg. 317].
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1 and 9 and the additional element from claim 10 above. Additionally, the additional element recited in the claim is understood to be well understood, routine, and conventional as the reception of the claimed signal is recited in a generic manner (there is no indication as to how the signal is received, what form it takes, or how the host communicates the signal) and the limitation is therefore analogous to using a computer to receive data or information (which is claimed so generically, the form of transmission is not even specified). See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). As the additional element is well-understood, routine, and conventional, it cannot provide the inventive concept. Additionally, it cannot provide an inventive concept for merely restricting the application of the abstract idea to a particular technological field. The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea in claims 9. For these reasons, claim 10 is not patent eligible.
Regarding claim 11: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 10. Claim 11 additionally recites another abstract idea when the claim recites, “calculate a recommended idle time threshold and confidence level” as this recitation includes the mathematical concept of calculating and invokes mathematical relationships. Furthermore, claim 11 additionally recites another abstract idea when the claim recites, “determine if a calculated confidence level is sufficient to trigger an early transition to the low power state”, which recites a mental step of comparing a number to a threshold, or a mathematical relationship between a number and a threshold. However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites that the calculation and determining is performed by the controller. However, the controller is recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the exception using generic computer components. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP §2106.05(f). 
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1 and the additional limitations in claims 9, 10 and 11. The additional recitations in claim 11 result in mere instructions to apply an exception using generic computer components and cannot provide an inventive concept. See MPEP § 2106.05(f). The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional abstract idea in claim 11 does not render the abstract idea from claims 10 non-abstract. For these reasons, claim 11 is not patent eligible.  
Regarding claim 12: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claims 1. Claim 12 additionally recites another abstract idea when the claim recites, “calculating an updated calculated confidence threshold” as this recitation includes the abstract idea of a mathematical calculation. However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “wherein the controller is configured to place the storage device into the low power state” after performing the abstract idea. However, this additional element only recites the idea of a solution or outcome, i.e. the claim fails to recite details of how a solution to a problem is accomplished. The additional limitations are result-oriented and lack details as to how the computer performs the modifications. For example, one of ordinary skill in the art would wonder, “how is the storage device placed in the low power state based on the calculated confidence threshold to improve the latency or reduce the endurance wear or otherwise improve the storage device?”
The claim recites that the calculation and placing the storage device in the low power state is performed by the controller. However, the controller is recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the exception using generic computer components. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP §2106.05(f). 
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1 and the additional limitations in claims 12. The additional recitations in claim 12 result in mere instructions to apply an exception using generic computer components and cannot provide an inventive concept. See MPEP § 2106.05(f). The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional abstract idea in claim 12 does not render the abstract idea from claim 1 non-abstract. For these reasons, claim 12 is not patent eligible.
Regarding claim 13: 
Under the Alice Framework Step 2A prong 1, the claim recites:
The mental step of analyzing a history of previous idle timeouts where a host device issued a command for the data storage device to enter a low power state. The broadest reasonable interpretation of the limitation in light of the specification includes analyzing a list (i.e. history) of idle timeouts and could therefore be practically performed in the human mind. Neither the claims nor the specification provide any details on the extent of the history (i.e. how many items) or the format that the history should take that would make it unpractical for the analyzing to be performed mentally. See CyberSource 654 F.3d at 1372-73, 99 USPQ2d at 1695. See MPEP §2106.04(a)(2)(III)(B).The claims additionally recite the mental step of determining whether the calculated confidence level is sufficient to trigger an early transition to a low power state, wherein triggering the early transition to the low power state comprises performing or one or more low power state transition processes prior to receiving the command to enter the low power state. The broadest reasonable interpretation of the claims in light of the specification includes determining if the calculated confidence level meets a threshold. The Examiner notes that although details of how to perform triggering the low power state are provided, the actual triggering of the low power state is never positively required by the claims, instead, only a determination about whether or not to trigger an early low power transition to a low power state is required (i.e. for example, the control may determine the confidence level is not sufficient (at which point triggering is not required), and even if the controller determines the confidence level is sufficient, the performance of triggering the early transition is not required by the claims) (i.e. only the determination is actually claimed)). Accordingly, the step may be performed mentally and the limitations are mental processes that are abstract ideas.
The mathematical concept including mathematical relationships of correlating the previous idle timeouts to other host device signals. The limitation is analogous to the organizing information and manipulating information through mathematical correlations found abstract in Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). Accordingly, the limitation is a mathematical relationship that is an abstract idea.
The mathematical concepts including mathematical calculations of calculating a recommended idle time threshold based upon the history and correlation and calculating a confidence level based upon the history and correlation. The limitations are analogous to the mathematical calculations the courts have previously found abstract. See MPEP §2106.04(a)(2)(III)(C). Accordingly, the limitations are mathematical calculations that are an abstract idea. 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
Although the claim recites multiple abstract ideas, "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
The claim also recites the additional elements, “a non-volatile memory device” and a “controller coupled to the memory device”. However, these elements are recited at a high level of generality and simply add a general-purpose computer or computer components after the fact to an abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.05(f).
The claim recites the additional elements, “enter the low power state, wherein entering the low power state comprises performing low power state transition processes not performed during the preparing”. However, these limitations only recite the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Although the claim says that triggering the early transition comprises performing one or more low power state transition processes to be are performed prior to receiving the command to enter the low power state, this language does not cure the failure of the claim to recite any details as to how the solution is accomplished because it does not provide a mechanism for accomplishing the result as it provides no details for how the preparation is performed. Furthermore, the claims do not actually require triggering the early transition to the low power state. Additionally, the broadest reasonable interpretation of entering the low power state by performing remaining processes not performed during the trigger is not any further limiting than requiring that the low power state is entered as the one or more processes performed during the trigger are not claimed as being required for performance before entering the low power state. Accordingly, there may not be any processes remaining that have not been performed and the limitation would only require entering the low power state. Furthermore, the claims do not indicate any specific steps that are taken, other than merely applying the abstract idea of performing a process to trigger a storage device to enter a low power state, and have the storage device enter the low power state. Accordingly, the claims are a result-oriented solution and fail to recite details as to how the controller performs the triggering and entering the low power mode, which is equivalent to the words “apply it”. 
The claim also recites the additional element, “receive the command to enter the low power state”. However, this recitation merely adds insignificant extra-solution activity to the judicial exception as it recites mere data gathering (i.e. receiving a host command, which is data) [MPEP 2106.05(g)]. Furthermore, generically linking the use of a judicial exception to a particular technological environment does not integrate the judicial exception into a practical application [MPEP § 2106.05(h)]. In this particular case, receiving a command to enter a low power state after performing the abstract idea (i.e. predicting and preparing) generically links the technological environment to an NVMe memory device compatible with the NVMe standard as admitted in [0003-0005] of Applicant’s disclosure: “NVMe client storage devices support two mechanisms, autonomous power state transitions (APST) and explicit power change requests issued by the host device, for host device directed power management.... The explicit power change requests issued by the host device mechanism includes a designated low power state transition command (i.e., Set Feature command) that is sent by the host device. The host device sends a power transition request to the device and requests a specific power state, based on a power state descriptor table provided by the data storage device.” Accordingly, the additional limitation does not integrate the claims into a practical application.
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process and mathematical concepts with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional step of receiving a command is insignificant extra solution activity because it amounts to receiving data and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). See MPEP § 2106.05(d)(II). Additionally, receiving the command to enter the low power state only generically links the judicial exception to a particular technological environment (storage devices and particularly those compliant with the NVMe standard) because receiving commands to enter a low power state are linked to NVMe storage devices in the background of the specification [0003-0005]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 13 is not patent eligible. 
Regarding claim 14: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 13. Additionally, claim repeats the abstract idea when the claim recites, “upon determining the confidence level is not sufficient to trigger an early transition to the low power state” as this recitation includes repeats the mental step from claim 13 with a negative determination. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “set a low power state threshold to 0”. However, this additional element only recites insignificant post-solution activity that is analogous to the insignificant post-solution activity found in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978) as the claim recites setting a threshold to a figure as a result of a computation according to a mathematical calculation Parker v. Flook, 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). The court reasoned that “a competent draftsman could attach some form of post-solution activity to almost any mathematical formula”. Accordingly, setting a threshold to a threshold value of 0 as a result of a mathematical calculation as recited by the claims is insignificant post-solution activity (also analogous to setting an optimized price based on statistics generated and used to calculated the optimized price (i.e. mere data gathering or output) (OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). Furthermore, the claims do not provide any specificity as to how the low power state threshold is used in any way to improve the functioning of the storage device. See MPEP §2106.04(d)(I) last ¶. The use of the low power state threshold is not even required by the claim. Diamond v. Diehr, 450 U.S. at 187, 192 n.14, 209 USPQ at 10 n.14 (explaining that the process in Parker v. Flook was ineligible not because it contained a mathematical formula, but because it did not provide an application of the formula). For these reasons, the additional limitation is insignificant extra-solution activity. See MPEP §2106.05(g)(3). 
The claim also recites that setting the low power state threshold is performed by the controller. However, the controller is recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the exception using generic computer components. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP §2106.05(f). 
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 13 and the additional limitation in claim 14. Additionally, “set a low power state threshold to 0” is insignificant extra solution activity that is further well-known, routine, and convention as it is analogous to performing repetitive calculations and adjusting an alarm limit value (i.e. performing a calculation of a threshold and setting the threshold as recited by the claims). See MPEP §2106.05(d)(II). Also, the additional recitations about the controller in claim 14 result in mere instructions to apply an exception using generic computer components and cannot provide an inventive concept. See MPEP § 2106.05(f).Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 14 is not patent eligible.  
Regarding claim 15: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 13. Additionally, claim repeats the abstract idea when the claim recites, “upon determining the confidence level is sufficient to trigger an early transition to the low power state” as this recitation includes repeats the mental step from claim 13 with a positive determination. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “set a low power state threshold to the recommended idle time threshold”. However, this additional element only recites insignificant post-solution activity that is analogous to the insignificant post-solution activity found in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978) as the claim recites setting a threshold to a figure computed according to a mathematical calculation Parker v. Flook, 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). The court reasoned that “a competent draftsman could attach some form of post-solution activity to almost any mathematical formula”. Accordingly, setting a threshold to a calculated threshold value as recited by the claims is insignificant post-solution activity (also analogous to setting an optimized price based on statistics generated and used to calculated the optimized price (i.e. mere data gathering or output) (OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). Furthermore, the claims do not provide any specificity as to how the low power state threshold is used in any way to improve the functioning of the storage device. See MPEP §2106.04(d)(I) last ¶. The use of the low power state threshold is not even required by the claim. Diamond v. Diehr, 450 U.S. at 187, 192 n.14, 209 USPQ at 10 n.14 (explaining that the process in Parker v. Flook was ineligible not because it contained a mathematical formula, but because it did not provide an application of the formula). For these reasons, the additional limitation is insignificant extra-solution activity. See MPEP §2106.05(g)(3). 
The claim also recites that setting the low power state threshold is performed by the controller. However, the controller is recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the exception using generic computer components. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP §2106.05(f). 
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 13 and the additional limitation in claim 15. Additionally, “set a low power state threshold to the recommended idle time threshold” is insignificant extra solution activity that is further well-known, routine, and convention as it is analogous to performing repetitive calculations and adjusting an alarm limit value (i.e. performing a calculation of a threshold and setting the threshold as recited by the claims). See MPEP §2106.05(d)(II). Also, the additional recitations about the controller in claim 15 result in mere instructions to apply an exception using generic computer components and cannot provide an inventive concept. See MPEP § 2106.05(f).Therefore the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 15 is not patent eligible.  
Regarding claim 16: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 13. Additionally, claim repeats the abstract idea when the claim recites, “upon determining the confidence level is sufficient to trigger an early transition to the low power state” as this recitation includes repeats the mental step from claim 13 with a positive determination. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “prepare the storage device to enter the low power state”. However, this additional element only recites the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished. For example, there are no details provided relating to how the storage device is prepared to enter the low power state. Accordingly, the limitation amounts to adding the words “apply it” to the judicial exception, which does not integrate the judicial exception into a practical application. See MPEP §2106.05(f)(1). 
The claim also recites that preparing the data storage device to enter the low power state is performed by the controller. However, the controller is recited at a high level of generality such that the recitation amounts to no more than mere instructions to apply the exception using generic computer components. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP §2106.05(f). 
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 13 and the additional limitation in claim 16. Additionally, “prepare the storage device to enter the low power state” only functions to add the words “apply it” to the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Also, the additional recitations about the controller in claim 16 result in mere instructions to apply an exception using generic computer components and cannot provide an inventive concept. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 16 is not patent eligible. 
Regarding claim 18: 
Under the Alice Framework Step 2A prong 1, the claim recites means to prepare the data storage device to enter a low power state...” for which the broadest reasonable interpretation of the limitation in light of the specification according to the 35 U.S.C. §112(f) interpretation performed in the corresponding section above, includes performing the algorithm of “determining that a recommended idle time threshold has been reached”, which recites a mental process as it involves the mental comparison of a time to a threshold value. The interpretation also includes “determining a confidence level for entering the low power state is greater than or equal to a calculated confidence threshold”, which recites another mental process as it also involves the mental comparison of a time to a threshold value. Insofar as the limitation also implicates calculating the recommended idle time and calculated confidence threshold from a history of idle time timeouts, the examiner notes this is also a mental process that may be performed mentally, or implicates mathematical concepts by reciting mathematical relationships between the timeouts and the idle time and threshold. The limitation therefore recites an abstract idea. Furthermore, the claim recites means to estimate a confidence of predicting when to enter the low power state. The broadest reasonable interpretation of the limitation in light of the specification includes a controller calculating a confidence threshold (where the calculating may involve analyzing a history of previous idle timeouts and correlating the previous idle timeouts to additional host signals), and therefore recites a step involving the mathematical concept of a mathematical calculation/relationship and the claim is directed to the abstract idea of a mathematical calculation [0055]. See MPEP 2106.04(a)(2)(I)(C). Furthermore, the claim recites, “wherein the means to prepare is operates based upon the means to estimate”. The broadest reasonable interpretation of the limitation in light of the specification includes the controller determining if a timer has reached a calculated threshold (i.e. the confidence threshold) [0055]. Accordingly, the limitation recites the mental step of determining when a threshold amount of time has expired. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element, “prepare the storage device to enter a low power state... wherein the preparing comprises performing one or more power state transition processes prior to receiving the command to enter the low power state” and “enter the low power state, wherein entering the low power state comprises performing low power state transition processes not performed during the preparing”. However, these limitations only recite the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Although the claim says that the preparing is one or more low power state transition processes are performed prior to receiving the command to enter the low power state, this language does not cure the failure of the claim to recite any details as to how the solution is accomplished because it does not provide a mechanism for accomplishing the result as it provides no details for how the preparation is performed, and merely recites a truism as it is impossible to imagine a step of “preparing to enter the low power state” that did not perform at least one process that prepared the storage device to enter the low power state. Furthermore, the broadest reasonable interpretation of entering the low power state by performing remaining processes not performed during the preparing is not any further limiting than requiring that the low power state is entered as the one or more processes performed during the preparing are not claimed as being required for performance before entering the low power state. Accordingly, there may not be any processes remaining that have not been performed and the limitation would only require entering the low power state. Furthermore, the claims do not indicate any specific steps that are taken, other than merely applying the abstract idea of performing a process to prepare a storage device for a low power state, and have the storage device enter the low power state. Accordingly, the claims are a result-oriented solution and fail to recite details as to how the controller performs the preparations and entering the low power mode, which is equivalent to the words “apply it”. 
The claim also recites the additional element, “receiving an instruction from a host device to enter the low power state”. However, this recitation merely adds insignificant extra-solution activity to the judicial exception as it recites mere data gathering (i.e. receiving a host instruction, which is data) [MPEP 2106.05(g)]. Furthermore, generically linking the use of a judicial exception to a particular technological environment does not integrate the judicial exception into a practical application [MPEP § 2106.05(h)]. In this particular case, receiving a command to enter a low power state after performing the abstract idea (i.e. predicting and preparing) generically links the technological environment to an NVMe memory device compatible with the NVMe standard as admitted in [0003-0005] of Applicant’s disclosure: “NVMe client storage devices support two mechanisms, autonomous power state transitions (APST) and explicit power change requests issued by the host device, for host device directed power management.... The explicit power change requests issued by the host device mechanism includes a designated low power state transition command (i.e., Set Feature command) that is sent by the host device. The host device sends a power transition request to the device and requests a specific power state, based on a power state descriptor table provided by the data storage device.” Accordingly, the additional limitation does not integrate the claims into a practical application.
As the claim is interpreted under a 112(f) interpretation, the claim is interpreted as including a memory controller, as the memory controller is disclosed to perform both the preparing and the predicting, “wherein the memory means is coupled to the means to prepare and the means to estimate” is interpreted as indicating that memory is coupled to the controller. However, the memory and controller are recited at a high level of generality (i.e. as a memory and a controller for performing computer functions of estimating (i.e. the generic computer function of calculating) and generically “preparing”  a storage device (i.e. i.e. including the generic computer function of storing data to the memory)) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional step of receiving an instruction is insignificant extra solution activity because it amounts to receiving data and is recited at a high level of generality and is therefore well-understood, routine, and conventional activity that fails to qualify as significantly more than the judicial exception known. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). See MPEP § 2106.05(d)(II). Additionally, receiving the instruction to enter the low power state only generically links the judicial exception to a particular technological environment (storage devices and particularly those compliant with the NVMe standard) because receiving instructions to enter a low power state are linked to NVMe storage devices in the background of the specification [0003-0005]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 18 is not patent eligible. 
Regarding claim 19: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 18. Additionally, the claim may be interpreted as reciting another abstract idea when the claim recites, “when the data storage device is not busy with input or output commands” as this recitation may be interpreted as including a mental step where, for example, one could mentally determine that a data storage device is not busy with input/output commands based on looking at an activity indicator (observation), a command trace (observation), or by determining that no activity has been performed which would cause input/output to a data storage device (judgment). The additional of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element “a timer that is activated”. However, this additional limitation only functions to provide mere instructions to apply the exception. As the abstract idea includes mentally determining whether a threshold amount of time has elapsed, the use of a timer only generically invokes a computer or other machinery merely as a tool to perform an existing process (i.e. determining if a threshold amount of time has passed (for example, mentally counting to 30 vs. using a stopwatch to count to 30)). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). See MPEP 2106.05(f).
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claim 18 and the additional limitation in claim 19. Additionally, “a timer that is activated” only invokes a computer or other machinery merely as a tool to perform an existing process. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 19 is not patent eligible. 
Regarding claim 20: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea identified in the analysis performed above for claim 19. Additionally, the claim recites another abstract idea when the claim recites, “when the timer has a value greater than a value provided by the means to estimate” as this recitation includes a mental step where, for example, one could mentally determine (i.e. via comparison – (observation and judgement)) that a timer has a value greater than a threshold value (calculated confidence threshold) included in the broadest reasonable interpretation of the claim. However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) . 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim only recites an additional abstract idea, which does not render the abstract idea non-abstract.
Under the Alice Framework Step 2B, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. The claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 18, 19 and 20. The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional elements and additional abstract idea in claim 20 does not render the abstract idea from claim 19 non-abstract. For these reasons, claim 20 is not patent eligible. 

Response to Amendments/Arguments
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. However, in response to the amendments to the claims, new objections to the claims have been made as seen in the corresponding section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn, however, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made to claims 18-20. 
In response to the amendments to the claims, new 35 U.S.C. §112(a) rejections have been made to claims 1-20 as seen in the corresponding rejection section above. Although applicant indicates that [0032] provides written description support for the newly amended limitations, the Examiner respectfully disagrees for the reasons indicated in the corresponding 35 U.S.C. § 112(a) rejection section above.
Applicants arguments with respect to the 35 U.S.C. §101 rejections have been fully considered, but are not persuasive. Although applicant argues that the claims are directed to the improvement in the functioning of a computer and recite more than mere software, the applicant has claimed no details as to any specific mechanisms for accomplishing the purported improvement outside of the abstract idea, which is an important consideration as MPEP 2106.05(a) indicates that the improvements consideration overlaps with the mere instructions to apply consideration in MPEP 2106.05(f). MPEP 2106.05(f) indicates that whether the claim only recites the idea of a solution or outcome, and whether it merely invokes computers as a tool to perform a process are evidence that the claim is not directed to an improvement. Accordingly, as claims 1, 4, 6-16 and 18-20 do not recite an improvement because they fail to recite details, and instead only recite the idea of a solution or outcome (i.e. perform processes to prepare a storage device for a low power mode, receive a command to enter the low power mode, and enter the low power mode) and merely invoke computers as a tool to perform the process the claims as analyzed in the corresponding 35 U.S.C. §101 rejection section above and are not directed to an improvement under MPEP 2106.05(a). The Examiner notes that claims for which details of the preparations were claimed (i.e. claims 2-3, 5 and 17), a 35 U.S.C. §101 rejection was not made, as the claims no longer recite mere instructions to apply the abstract idea, but instead recite specific details of a technological solution to a technological problem.  
Applicant’s arguments with respect to the 35 U.S.C. §103 rejections were persuasive and accordingly, the previous rejection of the claims under 35 U.S.C. §103 have been withdrawn. Furthermore, an updated search was performed, but did not uncover references to render the claims obvious. Accordingly, a new 35 U.S.C. §103 rejection has not been made. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139